Name: 80/343/Euratom: Council Decision of 18 March 1980 adopting a programme on the management and storage of radioactive waste (1980 to 1984)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-25

 Avis juridique important|31980D034380/343/Euratom: Council Decision of 18 March 1980 adopting a programme on the management and storage of radioactive waste (1980 to 1984) Official Journal L 078 , 25/03/1980 P. 0022 - 0023 Greek special edition: Chapter 12 Volume 2 P. 0050 ****( 1 ) OJ NO C 80 , 27 . 3 . 1979 , P . 9 . ( 2 ) OJ NO C 59 , 10 . 3 . 1980 , P . 16 . ( 3 ) OJ NO C 227 , 10 . 9 . 1979 , P . 27 . ( 4 ) OJ NO C 112 , 20 . 12 . 1973 , P . 1 . ( 5 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 6 ) OJ NO L 178 , 9 . 7 . 1975 , P . 28 . ( 7 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 8 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . COUNCIL DECISION OF 18 MARCH 1980 ADOPTING A PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE ( 1980 TO 1984 ) ( 80/343/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL SUBMITTED BY THE COMMISSION ( 1 ) AFTER CONSULTING THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS THE USE OF NUCLEAR ENERGY INEVITABLY INVOLVES THE PRODUCTION OF RADIOACTIVE WASTE ; WHEREAS IT IS THEREFORE ESSENTIAL TO IMPLEMENT EFFECTIVE SOLUTIONS TO GUARANTEE THE SAFETY AND PROTECTION OF POPULATIONS AND THE ENVIRONMENT AGAINST THE POTENTIAL RISKS ASSOCIATED WITH THE MANAGEMENT OF SUCH WASTE ; WHEREAS THE PROGRAMME OF ACTION OF THE EUROPEAN COMMUNITIES ON THE ENVIRONMENT , WHICH WAS APPROVED BY THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING IN THE COUNCIL IN THE DECLARATION OF 22 NOVEMBER 1973 ( 4 ), AND OF WHICH THE CONTINUATION OF IMPLEMENTATION ARE CONTAINED IN THE RESOLUTION OF 17 MAY 1977 ( 5 ), UNDERLINES THE NEED FOR COMMUNITY ACTION ON THE HANDLING AND STORAGE OF RADIOACTIVE WASTE , AND SPECIFIES THE CONTENT OF AND PROCEDURES FOR IMPLEMENTING SUCH ACTION ; WHEREAS THE PARTICULAR NATURE OF THE WASTE IS SUCH AS TO REQUIRE MONITORING OF ITS POTENTIAL EFFECTS AND REINFORCEMENT OF THE PROJECTS AND RESEARCH ACTIVITIES UNDERTAKEN TO ENSURE THE PROTECTION OF THE ENVIRONMENT ; WHEREAS THE PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE ADOPTED BY DECISION 75/406/EURATOM ( 6 ) HAS YIELDED POSITIVE RESULTS AND OPENED UP ENCOURAGING PROSPECTS OF ATTAINING THE DESIRED OBJECTIVES , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PROGRAMME ON THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE , AS DEFINED IN THE ANNEX , IS HEREBY ADOPTED FOR A FIVE-YEAR PERIOD BEGINNING 1 JANUARY 1980 . ARTICLE 2 THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS AND THE NUMBER OF STAFF NECESSARY FOR THE EXECUTION OF THE PROGRAMME SHALL BE 43 MILLION EUROPEAN UNITS OF ACCOUNT AND 10 STAFF RESPECTIVELY FOR THE DURATION OF THE PROGRAMME . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 7 ). ARTICLE 3 THE PROGRAMME SHALL BE REVIEWED AT THE END OF THE SECOND YEAR . THIS REVIEW MAY LEAD TO A REVISION OF THE PROGRAMME IN THE COURSE OF THE THIRD YEAR IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AND AFTER THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT HAS BEEN CONSULTED . ARTICLE 4 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT FOR THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH WERE DEFINED IN THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 8 ). DONE AT BRUSSELS , 18 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT A . RUFFINI **** ANNEX THE AIM OF THE PROGRAMME IS TO FURTHER THE JOINT DEVELOPMENT AND PERFECTING OF A SYSTEM OF MANAGEMENT OF THE RADIOACTIVE WASTE PRODUCED BY THE NUCLEAR INDUSTRY AND TO ENSURE , AT THE VARIOUS STAGES , THE BEST POSSIBLE PROTECTION OF THE PUBLIC AND THE ENVIRONMENT . THE PROGRAMME WILL COVER : ( A ) WORK TO SOLVE CERTAIN TECHNOLOGICAL PROBLEMS INVOLVED IN THE PROCESSING , STORAGE AND DISPOSAL OF RADIOACTIVE WASTE . PROCESSING : - IMMOBILIZATION OF LOW- AND MEDIUM-ACTIVITY WASTE ; DEVELOPMENT OF PROCESSES AND OPERATION OF PILOT INSTALLATIONS , - CONDITIONING OF HIGH-ACTIVITY WASTE : FUEL CLADDINGS AND RESIDUES FROM DISSOLVERS , - PROCESSING OF MEDIUM-ACTIVITY LIQUID WASTE , - PROCESSING OF WASTE CONTAMINATED BY ALPHA EMITTERS , - EXAMINATION AND EVALUATION OF HIGH-ACTIVITY SOLIDIFIED WASTE , - IMMOBILIZATION AND STORAGE OF GASEOUS WASTE . STORAGE AND DISPOSAL : - BURIAL OF LOW-ACTIVITY SOLID WASTE AT SHALLOW DEPTH , - STORAGE AND DISPOSAL IN GEOLOGICAL FORMATIONS ; ( B ) WORK TO DEFINE THE GENERAL FRAMEWORK FOR THE PROJECTS RELATING TO THE STORAGE AND DISPOSAL OF RADIOACTIVE WASTE : - EVALUATION OF PROCESSES , CRITERIA FOR THE LAUNCHING OF EXPERIMENTS AND STRATEGIES FOR WASTE MANAGEMENT , - STUDIES OF THE LEGAL , ADMINISTRATIVE AND FINANCIAL ASPECTS OF WASTE MANAGEMENT . THE WORK DESCRIBED IN ( A ) AND ( B ) WILL BE CARRIED OUT MAINLY UNDER CONTRACT .